department of the treasury internal_revenue_service washington d c mar ti ef kata - tax_exempt_and_government_entities_division u ill krerrkrekerrr rk rekekererrereekare ee krrakkerekrrerereereree legend taxpayer a hrmikkarerererreeeree erie ira xx rekkekkkekkeekekkererrekreeeereee company c amount d company p krrerekhererkereerererraeeererr rake reererereeerereraer keererikerrereeeanerererereee bank b wwe hakkar eker krerkekeee account f hrekkeriearereeekkeeereeaeae eere company g me hk kkike kkh ereeererrereereree dear kakekereerereaerrrerreeiee this is in response to your letter dated date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a maintained an individual_retirement_arrangement ira x with company c documentation submitted by taxpayer a indicates that on date he directed company c to transfer amount d from ira x to an account jess kn maintained on behalf of company p at bank b taxpayer a asserts that on or about date a time within the 60-day rollover period he called company c to direct that an amount equal to the amount withdrawn be rolled over to ira x to accomplish this company c then directed company g to transfer amount d from account h a_trust account of taxpayer a maintained with company g to ira x taxpayer a asserts that the person responsible for issuing the check at company g was out of the office and the check in the amount of amount d was not issued from account h until date documentation submitted by taxpayer a with this request indicates that a check in the amount of amount d dated date was deposited into ira x on date taxpayer a asserts that his request to redeposit amount d in ira x was made within the day rollover period and that at the time he directed company c to initiate the roll over of amount d to ira x he was unaware that the person responsible for issuing the check from account h was out of the office based upon the foregoing facts and representations you request that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from rhkkrrakeehkereekrereraekkk ak an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information submitted in this case indicates that a distribution was made from ira x in the amount of amount d on date taxpayer a asserts that his directions to re-deposit amount d back into ira x were made within the 60-day rollover period as evidence of his intent to keep amount d as part of his retirement savings taxpayer a further states that at the time he contacted company c to initiate the rollover he was unaware that the person responsible for issuing the check from account h was out of office an event which is beyond his reasonable control and had no reason to believe that the transfer would not be made within the 60-day rollover period taxpayer a does show that a check in the amount of amount d was issued from account h on date and deposited into ira x on date documentation submitted by - therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x an account statement for ira x for period april through date shows that amount d was deposited into ira x on date provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution amount d will be considered a rollover_contribution within the meaning of sec_408 of the code ‘ rikki rrr this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this ruling assumes that ira x satisfies the qualification requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent acopy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office if you have any questions concerning this ruling please contact rrrarear aer errr rrr eer iiit e set ed ras td sincerely yours signed joyce b floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice
